

Exhibit 10.4


EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 5, 2020 (the “Effective
Date”), by and between PATRICIA M.C. MUNCHEL (“Executive”) and PAE INCORPORATED,
a Delaware corporation (“PAE”).
WHEREAS, PAE desires to continue to employ Executive, and Executive desires to
continue such employment and enter into this Agreement, which sets forth the
terms and conditions under which Executive will continue to serve PAE, effective
as of the Effective Date.
NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto do hereby agree as follows:
ARTICLE 1
Employment
SECTION 1.01. Term. The term of Executive’s employment under this Agreement
shall commence on the Effective Date and shall terminate on the second
anniversary of the Effective Date (the “Initial Period”); provided that such
term of employment shall automatically renew upon the expiration of the Initial
Period and on each subsequent anniversary thereof for one year (“Renewal
Period”), unless PAE delivers to Executive, or Executive delivers to PAE,
written notice (“Notice of Non-Renewal”) at least 60 days in advance of the
expiration of the Initial Period or any Renewal Period that such term of
employment shall not be extended, in which case such term of employment shall
end at the end of the Initial Period or Renewal Period in which such notice was
delivered and shall not be further extended. Notwithstanding the foregoing,
Executive’s employment with PAE shall be “at will” and, subject to the
provisions of Article IV and the notice requirements set forth above,
Executive’s employment under this Agreement may be terminated by PAE or
Executive at any time and for any reason, with or without prior notice.
SECTION 1.02. Position and Duties. During the term of this Agreement, Executive
shall serve as the Executive Vice President and Chief Human Resources Officer of
PAE, performing duties and having responsibilities customary for the chief human
resources officer of similar companies. Executive shall perform such services
and duties in accordance with the policies, practices and bylaws of PAE.
image13.jpg [image13.jpg]1



--------------------------------------------------------------------------------



SECTION 1.03. Time and Effort. Executive shall serve PAE faithfully, loyally,
honestly and to the best of Executive’s ability. Executive shall devote all of
Executive’s business time and best efforts to the performance of Executive’s
duties on behalf of PAE. During Executive’s term of employment, Executive shall
not at any time or place or to any extent whatsoever, either directly or
indirectly, without the express written consent of the Compensation Committee of
the Board of Directors of PAE (the “Committee”), engage in any outside
employment or in any activity that, in the reasonable judgment of PAE, is
competitive with or adverse to the business, practice or affairs of PAE or any
of its affiliates, whether or not such activity is pursued for gain, profit or
other pecuniary advantage. Notwithstanding the foregoing, it shall not be a
violation of this Agreement for Executive to serve as a director of charitable
organizations to the extent such service has been approved by the Committee
(such approval not to be unreasonably withheld).
ARTICLE II
Compensation
SECTION 2.01. Base Salary. Each year of Executive’s employment under this
Agreement, commencing with 2020 and during the entire term of this Agreement,
PAE shall, as compensation for the obligations set forth herein and for all
services rendered by Executive in any capacity during Executive’s employment
under this Agreement, including services as an officer, employee, director or
member of any governing body, or committee thereof, of PAE or any of its
affiliates, pay Executive a base salary (“Base Salary”) at the annual rate of
$329,725.00 per year, payable in substantially equal installments in accordance
with PAE’s standard payroll practices as in effect from time to time. During the
first (1st) quarter of each year during the term of Executive’s employment under
this Agreement, commencing with 2021, the Committee shall review and may, in its
discretion, increase Executive’s Base Salary, retroactive to January 1 of that
year. In the event that sickness or disability payments under any insurance
programs of PAE or otherwise shall become payable to Executive in respect of any
period of Executive’s employment under this Agreement, the salary installment
payable to Executive hereunder on the next succeeding salary installment payment
date shall be an amount computed by subtracting (a) the amount of such sickness
or disability payments that shall have become payable during the period between
such date and the immediately preceding salary installment date from (b) the
salary installment otherwise payable to Executive hereunder on such date.
SECTION 2.02 Annual Bonus. During the term of Executive’s employment under this
Agreement, Executive shall be eligible to participate in the annual incentive
compensation plans of PAE, as may be continued or established by the Committee,
in its discretion, from time to time (the “Bonus Plan”) and shall have the
opportunity to earn a performance-based bonus (“Annual Bonus”) targeted at 60%
of Executive’s Base Salary (“Target Bonus”) and a maximum bonus opportunity for
above-target performance of up to 200% of Executive’s Base Salary for the fiscal
year to which such Annual Bonus relates. The performance goals and Annual Bonus
payable for a given fiscal year under the Bonus Plan shall be determined by the
Committee. Except as provided in Article IV, payment of the Annual Bonus will be
conditioned upon Executive’s continued employment though the payment date.
image04.jpg [image04.jpg]2



--------------------------------------------------------------------------------



Any Annual Bonus payable for a fiscal year shall be paid in the following fiscal
year, no later than March 15.
SECTION 2.03 Equity Plan. During the term of Executive’s employment under this
Agreement, Executive shall be eligible to participate in the PAE Incorporated
2020 Equity Incentive Plan, as it may be amended from time to time (the “Equity
Plan”). Executive shall receive grants under the Equity Plan consistent with
Executive’s position and duties as determined by the Committee. Any equity
awards granted to Executive shall be subject to the terms and conditions set
forth in the Equity Plan and the applicable grant agreement.
ARTICLE III
Executive Benefits
SECTION 3.01 Benefit Plans During the term of Executive’s employment under this
Agreement, Executive shall be entitled to participate in any benefit plans
(excluding severance, bonus, equity, incentive or profit-sharing plans) offered
by PAE as in effect from time to time (collectively, “Benefit Plans”) on the
same basis as that generally made available to other employees of PAE to the
extent Executive may be eligible to do so under the terms of any such Benefit
Plan. Executive understands that any such Benefit Plans may be terminated or
amended from time to time by PAE in its discretion. Notwithstanding the first
sentence of this Section 3.01, nothing shall preclude Executive from
participating during the term of Executive’s employment under this Agreement in
any present or future bonus, equity, incentive or profit-sharing plan or other
plan of PAE for the benefit of its employees, in each case as and to the extent
approved or determined by the Committee in its discretion and subject to the
other terms of this Agreement.
SECTION 3.02 Business Expenses. PAE will reimburse Executive for all reasonably
incurred business expenses, subject to the travel and expense policy established
by PAE from time to time, incurred by Executive during the term of Executive’s
employment under this Agreement in the performance of Executive’s duties
hereunder; provided that Executive furnishes to PAE adequate records and other
documentary evidence required to substantiate such expenditures.
SECTION 3.03 Vacation. During the term of Executive’s employment under this
Agreement, Executive shall receive paid vacation days in the amount accrued and
taken in accordance with PAE’s vacation policy based on Executive’s tenure with
the Company.
ARTICLE IV
Termination
SECTION 4.01 Exclusive Rights. The amounts payable under this Article IV are
intended to be, and are, exclusive and in lieu of any other rights or remedies
to which Executive may otherwise be entitled, including under common, tort or
contract law, under
image04.jpg [image04.jpg]3



--------------------------------------------------------------------------------



policies of PAE and its affiliates in effect from time to time, under this
Agreement or otherwise, in the event of Executive’s termination of employment
with PAE and its affiliates.
SECTION 4.02 Termination by PAE for Cause; Termination by Executive without Good
Reason. (a) If PAE terminates Executive for Cause or if Executive elects to
terminate Executive’s employment with PAE without Good Reason, Executive shall
be entitled to receive (i) Base Salary earned through the date of termination
that remains unpaid as of the date of Executive’s termination, (ii) any Annual
Bonus for any previously completed bonus period that has been earned and remains
unpaid as of the date of Executive’s termination, (iii) reimbursement for any
unreimbursed business expenses properly incurred by Executive prior to the date
of Executive’s termination to the extent such expenses are reimbursable under
Section 3.02 and (iv) such benefits (excluding benefits under any severance
plan, program or policy then in effect), if any, to which Executive may be
entitled under the Benefit Plans as of the date of Executive’s termination,
which benefits shall be payable in accordance with the terms of such Benefits
Plans (the amounts described in clauses (i) through (iv) of this Section 4.02(a)
being referred to herein as the “Accrued Rights”).
(b) For purposes of this Agreement, the term “Cause” shall mean Executive’s:
(i) intentional failure to perform reasonably assigned duties;
(ii) personal dishonesty or willful misconduct in the performance of duties,
which causes or threatens to cause material injury to PAE or any of its
affiliates;
(iii) breach of fiduciary duties owed by Executive to PAE or any of its
affiliates resulting in personal profit to Executive;
(iv) willful violation of any law, rule or regulation in connection with the
performance of duties (other than traffic violations or similar offenses);
(v) material failure to comply with PAE’s code of conduct or employment
policies; or
(vi) any act by Executive involving (a) fraud, (b) any breach by Executive of
applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, or investments or (c) any willful or grossly
negligent act by the Executive resulting in an investigation by the Securities
and Exchange Commission, which, in each of cases (a), (b) and (c) above, the
Committee determines in its reasonable and good faith discretion materially
adversely affects PAE or any of its affiliates or Executive’s ability to perform
his duties hereunder.
For purposes of this definition, an act, or failure to act, on Executive’s part
shall be deemed “willful” if done, or omitted to be done, by Executive
intentionally, in bad faith and without reasonable belief that the action or
omission was in the best interest of PAE. If PAE desires to terminate
Executive’s employment for Cause
image04.jpg [image04.jpg]4



--------------------------------------------------------------------------------



in the case of clauses (i), (ii), (iii), (v) or (vi) of Section 4.02(b) and the
basis for Cause, by its nature, is capable of being cured, PAE shall first
provide Executive with written notice of the applicable event that constitutes
the basis for Cause (a “Cause Notice”) within ten days of the Committee becoming
aware of such event. Such notice shall specifically identify such claimed breach
or other conduct. Executive shall have 15 days following receipt of such Cause
Notice (the “Cause Cure Period”) to cure such basis for Cause, and PAE shall be
entitled at the end of such Cause Cure Period to terminate Executive’s
employment under this Agreement for Cause; provided, however, that, if such
breach is cured within the Cause Cure Period or if PAE does not terminate
Executive’s employment with PAE within ten days after the end of the Cause Cure
Period, PAE shall not be entitled to terminate Executive’s employment for Cause
based on the event described in the Cause Notice; and provided further that
notwithstanding the foregoing, Executive will not be entitled to the opportunity
to cure a particular basis for Cause more than once during any six-month period.
(c) For purposes of this Agreement, the term “Good Reason” shall mean any of the
following actions, without Executive’s express prior written approval:
(i) with respect to any fiscal year, material reduction in the aggregate value
of Executive’s Base Salary, Target Bonus opportunity and annual equity awards
(assuming target performance) as compared to the aggregate value of such amounts
for the 2020 fiscal year;
(ii) subject to the terms and conditions of the applicable plan(s), any failure
by PAE to continue to provide retirement, fringe and welfare benefits to
Executive that are substantially similar in the aggregate to those afforded to
senior management employees of PAE;
(iii) any material adverse change in Executive’s duties or responsibilities;
(iv) any relocation of Executive’s principal place of business of 50 miles or
more, provided that such relocation also increases Executive’s commute by at
least 25 miles;
(v) any delivery to Executive by PAE of a Notice of Non-Renewal; or
(vi) any failure to pay Executive’s Base Salary and other amounts earned by
Executive within ten days after the date such compensation is due.
(d) Executive must provide written notice to PAE pursuant to Section 6.05 of
this Agreement of Executive’s intent to resign for Good Reason within 45 days of
the occurrence of an event described in Section 4.02(c) above (each, a “Good
Reason Event”) in order for Executive’s resignation for Good Reason to be
effective hereunder. Upon receipt of
image04.jpg [image04.jpg]5



--------------------------------------------------------------------------------



such notice, PAE shall have 30 days (60 days in the case of the Good Reason
Event described in Section 4.02(c)(v) above) (the applicable period, the “Good
Reason Cure Period”) to rectify the Good Reason Event. If PAE fails to rectify
the Good Reason Event prior to the expiration of the Good Reason Cure Period,
then Executive may terminate employment within 10 days following the expiration
of the Good Reason Cure Period and such termination will be considered for Good
Reason and, in the event Executive’s termination is in respect of the Good
Reason Event described in Section 4.02(c)(v) above, such termination will be
considered for Good Reason for all purposes of this Agreement notwithstanding
the earlier expiration of the term of Executive’s employment under this
Agreement.
SECTION 4.03 Termination by PAE Other Than for Cause, Disability or Death;
Termination by Executive for Good Reason. If PAE elects to terminate Executive’s
employment for any reason other than Cause, Disability (as defined below) or
death or if Executive terminates Executive’s employment with PAE for Good
Reason, Executive shall be entitled to the Accrued Rights and, provided that
Executive has provided a general release in favor of PAE and its subsidiaries
and affiliates, and their respective directors, officers, employees, agents and
representatives in form and substance reasonably acceptable to PAE (the
“Release”) and the Release has become effective and irrevocable prior to the
60th day after such termination of employment, Executive shall be entitled to
the following:
Cash Payments. (a)(i) PAE shall pay to Executive an amount equal to one times
the sum of Executive’s then-current Base Salary and “Average Bonus” (as defined
below), payable in equal installments through the date that is 12 months after
the date of Executive’s termination of employment (the “Severance Period”) at
the same times at which and in the same manner in which Executive’s Base Salary
would have been payable to Executive had a termination of employment not
occurred (but no less frequently than monthly) and (ii) PAE shall provide to
Executive, during the fiscal year following the fiscal year in which Executive’s
termination of employment occurs, no later than March 15, an Annual Bonus for
the fiscal year in which the termination occurs equal to the Annual Bonus that
Executive would have received if his employment had not terminated prior to the
end of the fiscal year (e.g., after determining whether applicable performance
goals have been achieved determined on a basis consistent with past practice),
pro-rated based on a fraction, the numerator of which shall equal the number of
days Executive was employed by PAE in the fiscal year in which Executive’s
termination occurs and the denominator of which shall equal 365 (the “Pro-Rata
Bonus”); provided, however, that, in the case of clause (i), PAE shall (x)
commence such payments on the 60th day after termination of Executive’s
employment, except that any payments that would have otherwise been paid to
Executive following the date of the termination of employment and prior to such
60th day shall be accumulated and paid to Executive in a lump sum on such 60th
day, and (y) not continue such payments at any time following either (A) breach
of the provisions of Section 5.03 or 5.04 or (B) breach of the provisions of
Article V (other than Section 5.03 or 5.04) that (X) is materially damaging to
the business or reputation of PAE or any of its affiliates or (Y) occurs after
PAE has notified Executive of a prior breach of such Article V (other than
Section 5.03 or 5.04). For purposes of this Agreement, “Average Bonus” means the
average of all Annual Bonuses paid or payable to Executive in respect of the
three fiscal years ended prior to the fiscal year in which the employment of
Executive is terminated (or, if Executive was not employed by
image04.jpg [image04.jpg]6



--------------------------------------------------------------------------------



PAE during each of such fiscal years, such lesser number of fiscal years during
which Executive was so employed); provided that for purposes of calculating
“Average Bonus”, (i) any pro-rated Annual Bonus awarded to Executive for a
fiscal year in which Executive was employed for less than the full fiscal year
shall be annualized and (ii) the Annual Bonus for the last of the three fiscal
years utilized in this calculation shall be disregarded (and Executive shall be
treated as if he were not employed during such fiscal year) if the Annual Bonus
for that year (A) has not been paid because Executive was terminated prior to
the scheduled date for payment of such Annual Bonus or (B) was paid based on an
adverse change to Executive’s Target Annual Bonus.
(b) Medical, Dental and Life Insurance Benefit Continuation. During the
Severance Period, Executive and Executive’s spouse and dependents (each as
defined under the applicable program) shall receive the following benefits if
the Executive timely and properly elects continued benefits coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”): (x) medical and dental insurance coverage at the same benefit levels
as provided to active senior management employees of PAE, for which PAE will
reimburse Executive during the Severance Period, for the total amount of the
monthly medical and dental insurance premiums payable by Executive for continued
benefits coverage pursuant to COBRA in excess of the cost Executive paid for
such coverage (on a monthly premium basis) immediately prior to such termination
of employment; provided, however, that if, during the Severance Period,
Executive becomes employed by a new employer that provides medical and dental
coverage, PAE’s continuing medical and dental coverage (and any cash payments in
lieu thereof) shall become secondary to such new employer’s coverage with
respect to claims covered by such new employer’s medical and dental plans; and
(y) a monthly cash payment grossed up for taxes to permit Executive to purchase
life insurance coverage at the same benefit level as currently provided to
active senior management employees of PAE and at the same cost to Executive as
is generally provided to active senior management employees of PAE.
Notwithstanding any provision of this Agreement to the contrary, to the extent
necessary to satisfy Section 105(h) of the Internal Revenue Code of 1986, as
amended (the “Code”), or if PAE determines it is necessary to avoid the
imposition of an excise tax on PAE, PAE will be permitted to alter the manner in
which medical and dental benefits are provided to Executive following
termination of Executive’s employment; provided that the after-tax cost to
Executive of such benefits shall not be greater than the cost applicable to
similarly situated executives of PAE who have not terminated employment.
(c) Outplacement. Executive shall receive reasonable outplacement services to be
provided by a provider selected by Executive during the Severance Period, the
cost of which shall be borne by PAE; provided, however, that, notwithstanding
the foregoing, Executive shall commence using such services within 12 months of
Executive’s termination of employment, such outplacement services shall end not
later than the last day of the second calendar year that begins after the date
of termination of Executive’s employment and PAE shall pay any amounts in
respect of such outplacement services not later than the last day of the third
calendar year that begins after such date of termination.
(d) Release. For the avoidance of doubt, (x) the Release shall not require
Executive to release any rights to post-termination payments or benefits
afforded to him by this
image04.jpg [image04.jpg]7



--------------------------------------------------------------------------------



Agreement, or any vested benefits or rights pursuant to the terms of PAE’s or
its affiliates’ benefit plans or programs, and (y) if the Release does not
become effective and irrevocable within 60 days following the date of
Executive’s termination of employment pursuant to this Section 4.03(d), PAE
shall not be obligated to make any payments or provide any benefits under
Section 4.03(a), (b) or (c) above and Executive shall only be entitled to the
Accrued Rights.
SECTION 4.04 Termination for Disability or Death. Executive’s employment shall
terminate automatically upon Executive’s death. PAE may terminate Executive’s
employment upon the occurrence of Executive’s Disability. In the event of
Executive’s termination due to death or Disability, Executive, or Executive’s
estate, as the case may be, shall be entitled to receive the Accrued Rights, and
the Pro-Rata Bonus during the calendar year following the calendar year in which
Executive’s termination of employment occurs. For purposes of this Agreement,
the term “Disability” shall mean (a) the inability of Executive, due to illness,
accident or any other physical or mental incapacity, to perform Executive’s
duties in a normal manner for a period of 180 days (whether or not consecutive)
in any twelve-month period during the term of Executive’s employment under this
Agreement or (b) Executive being accepted for long-term disability benefits
under any long-term disability plan in which he is then participating. The
Committee shall determine, according to the facts then available, whether and
when the Disability of Executive has occurred. Such determination shall not be
arbitrary or unreasonable and the Committee will take into consideration the
expert medical opinion of a physician chosen by PAE, after such physician has
completed an examination of Executive. Executive agrees to make himself
available for such examination upon the reasonable request of PAE.
ARTICLE V
Executive Covenants
SECTION 5.01. PAE Interests. Executive acknowledges that PAE has expended
substantial amounts of time, money and effort to develop business strategies,
customer relationships, employee relationships, trade secrets and goodwill and
to build an effective organization, and that PAE has a legitimate business
interest and right in protecting those assets as well as any similar assets that
PAE may develop or obtain. Executive acknowledges that PAE is entitled to
protect and preserve the going concern value of PAE and its business and trade
secrets to the extent permitted by law. Executive acknowledges that PAE’s
business is worldwide in nature and international in scope. Executive
acknowledges and agrees that the restrictions imposed upon Executive under this
Agreement are reasonable and necessary for the protection of PAE’s goodwill,
confidential information, trade secrets and customer relationships, and that the
restrictions set forth in this Agreement will not prevent Executive from earning
a livelihood without violating any provision of this Agreement.
SECTION 5.02. Consideration to Executive. In consideration of PAE’s entering
into this Agreement and PAE’s obligations hereunder and other good and valuable
consideration, the receipt of which is hereby acknowledged, and acknowledging
hereby that PAE would not have entered into this Agreement without the covenants
contained in this Article V, Executive hereby agrees to be bound by the
provisions and covenants contained in this Article V.
image04.jpg [image04.jpg]8



--------------------------------------------------------------------------------



SECTION 5.03. Non-Solicitation. Executive agrees that, for the period commencing
on the Effective Date and terminating 12 months after the date of Executive’s
termination of employment with PAE for any reason, Executive shall not, and
shall cause each of Executive’s affiliates (other than PAE) not to, directly or
indirectly: (a) solicit any person or entity that is or was a customer (or
prospective customer) of PAE to (i) purchase any goods or services related to
any Competitive Business (as defined below) that are of the type sold by PAE,
from anyone other than PAE or (ii) reduce its volume of goods or services
purchased from PAE, (b) interfere with, or attempt to interfere with, business
relationships (whether formed before, on or after the Effective Date) between
PAE and suppliers, partners, members or investors of PAE, (c) other than on
behalf of PAE, solicit, recruit or hire any employee or consultant of PAE or any
person who has, at any time within two years prior to such solicitation,
recruitment or hiring, worked for or provided services to PAE, (d) solicit or
encourage any employee or consultant of PAE to leave the employment of, or to
cease providing services to, PAE or (e) assist any person or entity in any way
to do, or attempt to do, anything prohibited by this Section 5.03.
SECTION 5.04 Non-Competition. (a) Executive agrees that, for the period
commencing on the Effective Date and terminating 12 months after the date of
Executive’s termination of employment with PAE for any reason, Executive shall
not (i) directly or indirectly, be employed by (as an employee or independent
contractor) or serve on the board of or in an executive role for any Competitive
Business or (ii) otherwise assist or engage in any Competitive Business where
such assistance or engagement is substantially detrimental to the business
reputation of PAE.
(b) The term “Competitive Business” shall mean (A) any business or entity that
engages in business of the type conducted by PAE within PAE’s industry sector
during Executive’s employment, or, with respect to the 12-month period after the
date of Executive’s termination of employment, as of the date of Executive’s
termination of employment with PAE, except for any business or entity that,
under the regulations of the Small Business Administration in Part 121 of Title
13 of the Code of Federal Regulations, is determined to be a small business
concern; (B) any business that is a contractor or subcontractor under any
government contract under which PAE is a contractor or subcontractor during
Executive’s employment, or, with respect to the 12-month period after the date
of Executive’s termination of employment, as of the date of Executive’s
termination of employment with PAE; or (C) any entity that is, during
Executive’s employment, or, with respect to the 12-month period after the date
of Executive’s termination of employment with PAE, as of the date of Executive’s
termination of employment with PAE, competing for any government contract
(including any re-compete or follow-on procurement) on which PAE has bid or
plans to bid during Executive’s employment, or with respect to the 12-month
period after the date of Executive’s termination of employment, as of the date
of Executive’s termination of employment or within six months following the date
of Executive’s termination of employment.
SECTION 5.05. Confidential Information. Executive hereby acknowledges that
(a) in the performance of Executive’s duties and services pursuant to this
Agreement, Executive has received, and may be given access to, Confidential
Information and (b) all Confidential Information is or will be the property of
PAE. For purposes of this Agreement,
image04.jpg [image04.jpg]9



--------------------------------------------------------------------------------



“Confidential Information” shall mean information, knowledge and data that is or
will be used, developed, obtained or owned by PAE relating to the business,
products and/or services of PAE or the business, products and/or services of any
customer, sales officer, sales associate or independent contractor thereof,
including products, services, fees, pricing, designs, marketing plans,
strategies, analyses, forecasts, formulas, drawings, photographs, reports,
records, computer software (whether or not owned by, or designed for, PAE),
other operating systems, applications, program listings, flow charts, manuals,
documentation, data, databases, specifications, technology, inventions, new
developments and methods, improvements, techniques, trade secrets, devices,
products, methods, know-how, processes, financial data, customer lists, contact
persons, cost information, executive information, regulatory matters, personnel
matters, accounting and business methods, copyrightable works and information
with respect to any vendor, customer, sales officer, sales associate or
independent contractor of PAE, in each case whether patentable or unpatentable
and whether or not reduced to practice, and all similar and related information
in whatever form, and all such items of any vendor, customer, sales officer,
sales associate or independent contractor of PAE; provided, however, that
Confidential Information shall not include information that is generally known
to the public other than as a result of disclosure by Executive in breach of
this Agreement or in breach of any similar covenant made by Executive prior to
entering into this Agreement.
SECTION 5.06. Non-Disclosure. (a) Except as otherwise specifically provided in
Section 5.07, Executive will not, directly or indirectly, disclose or cause or
permit to be disclosed, to any person or entity whatsoever, or utilize or cause
or permit to be utilized, by any person or to any entity whatsoever, any
Confidential Information acquired pursuant to Executive’s employment with PAE
(whether acquired prior to or subsequent to the execution of this Agreement)
under this Agreement or otherwise.
(b) Executive will not disclose to anyone, other than Executive’s immediate
family and legal or financial advisors, the existence or contents of this
Agreement, except to the extent permitted in Section 5.07 or to comply with
Section 5.12, and, to the extent such information is disclosed to Executive’s
immediate family or legal or financial advisors, will instruct those parties to
comply with the non-disclosure requirements of this Section 5.06.
SECTION 5.07. Permitted Disclosure. Nothing in this Agreement shall prohibit or
restrict Executive from initiating communications directly with, responding to
any inquiry from, providing testimony before, providing Confidential Information
to, reporting possible violations of law or regulation to, or filing a claim or
assisting with an investigation directly with a self-regulatory authority or a
government agency or entity, including the Equal Employment Opportunity
Commission (“EEOC”), the Department of Labor, the National Labor Relations
Board, the Department of Justice, the Securities and Exchange Commission,
Congress, any agency Inspector General or any other federal, state or local
regulatory authority (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation; provided, however, that Executive may not disclose
information that is protected by the attorney-client privilege, except as
expressly authorized by law. In addition, this Agreement does not prohibit
Executive or PAE from disclosing Confidential Information or truthful testimony
in any of the following
image04.jpg [image04.jpg]10



--------------------------------------------------------------------------------



circumstances: (a) where disclosure is required by a court order or subpoena;
(b) where disclosure is necessary in the course of a lawsuit or legal proceeding
regarding this Agreement (provided appropriate measures are taken to protect
such Confidential Information in any public filing); (c) when necessary to file
a charge or complaint with a governmental agency such as the EEOC; or (d) when
necessary to participate, cooperate, or testify in any investigation or
proceeding that is conducted under the Sarbanes-Oxley Act or before a
legislative body or other governmental agency. In the event Executive discloses
or reasonably believes he may have to disclose Confidential Information under
the circumstances of subsections (a) or (b) hereof, Executive agrees to promptly
notify PAE of the substance and circumstances of the disclosure (unless
prohibited by law) so that PAE can take timely action to protect its interests.
Executive does not need the prior authorization of PAE to make any reports or
disclosures under the circumstances of subsections (c) or (d) hereof, nor is he
required to notify PAE that he has made such reports or disclosures. Please take
notice that federal law provides criminal and civil immunity to federal and
state claims for trade secret misappropriation to individuals who disclose trade
secrets to their attorneys, courts, or government officials in certain,
confidential circumstances that are set forth at 18 U.S.C. §§ 1833(b)(1) and
1833(b)(2), related to the reporting or investigation of a suspected violation
of the law, or in connection with a lawsuit for retaliation for reporting a
suspected violation of the law.
SECTION 5.08 Assignment of Inventions; Further Assurances. All rights to
discoveries, inventions, improvements and innovations (including all data and
records pertaining thereto) related to the business of PAE or its current or
former affiliates, whether or not patentable, copyrightable, registrable as a
trademark, or reduced to writing, that Executive may discover, invent or
originate during the term of Executive’s service to PAE or its affiliates
(whether before, on or after the Effective Date), either alone or with others
and whether or not during working hours or by the use of the facilities of PAE
(“Inventions”), shall be the exclusive property of PAE or its designee.
Executive shall promptly disclose all Inventions to PAE. Executive shall take
all requested actions and execute all requested documents to assist PAE, or its
designee, at PAE’s expense, in every way to secure PAE’s or its designee’s above
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries, and to
pursue any patents or registrations with respect thereto. This covenant shall
survive the termination of this Agreement. If PAE or its designee is unable for
any other reason to secure Executive’s signature on any document for this
purpose, then Executive hereby irrevocably designates and appoints PAE or its
designee and their duly authorized officers and agents, as the case may be, as
Executive’s agent and attorney-in-fact, to act for and in Executive’s behalf and
stead to execute any documents and to do all other lawfully permitted acts in
connection with the foregoing.
SECTION 5.09 Records. All memoranda, books, records, documents, papers, plans,
information, letters and other data relating to Confidential Information or the
business and customer accounts of PAE, whether prepared by Executive or
otherwise, coming into Executive’s possession shall be and remain the exclusive
property of PAE and Executive shall not, during the term of Executive’s
employment with PAE or thereafter, directly or indirectly assert any interest or
property rights therein. Upon termination of employment with PAE for any reason,
(a) Executive will immediately return to PAE all such memoranda, books,
image04.jpg [image04.jpg]11



--------------------------------------------------------------------------------



records, documents, papers, plans, information, letters and other data, and all
copies thereof or therefrom, and Executive will not retain, or cause or permit
to be retained, any copies or other embodiments of the materials so returned and
(b) Executive will delete all documents, materials, and information (and copies
thereof) of PAE from all of Executive’s personal electronic devices (e.g.,
laptop, iPad, telephone, thumb drives, etc.). Executive further agrees that he
will not retain or use for Executive’s account at any time any trade names,
trademark or other proprietary business designation used or owned in connection
with the business of PAE.
SECTION 5.10 Non-Disparagement Executive has not prior to the Effective Date,
whether in writing or orally, criticized or disparaged PAE, nor shall Executive
during the period commencing on the Effective Date and terminating five years
after the date of Executive’s termination of employment with PAE for any reason
(the “Non-Disparagement Period”), unless in the context of litigation between
PAE and Executive or under penalty of perjury or otherwise permitted pursuant to
Section 5.07, whether in writing or orally, criticize or disparage PAE or any of
its respective current or former affiliates, directors, officers, employees,
members, partners, agents or representatives. PAE shall instruct the PAE Parties
(as defined below) not to, whether in writing or orally, criticize or disparage
Executive during the Non-Disparagement Period, unless in the context of
litigation between PAE and Executive or under penalty of perjury. For purposes
of this Agreement, the term “PAE Parties” shall mean the executive officers and
designated spokespersons of PAE Incorporated, acting in their capacity as
representatives of PAE.
SECTION 5.11 Specific Performance. Executive agrees that any breach by Executive
of any of the provisions of this Article V shall cause irreparable harm to PAE
that could not be made whole by monetary damages and that, in the event of such
a breach, Executive shall waive the defense in any action for specific
performance that a remedy at law would be adequate, and PAE shall be entitled to
specifically enforce the terms and provisions of this Article V without the
necessity of proving actual damages or posting any bond or providing prior
notice, in addition to any other remedy to which PAE may be entitled at law or
in equity.
SECTION 5.12 Notification of Subsequent Employer. Prior to accepting employment
with any other person or entity during any period during which Executive remains
subject to any of the covenants set forth in Section 5.03 or Section 5.04,
Executive shall provide such prospective employer with written notice of such
provisions of this Agreement, with a copy of such notice delivered
simultaneously to PAE in accordance with Section 6.05.
ARTICLE VI
Miscellaneous
SECTION 6.01 Assignment. This Agreement shall not be assignable by Executive.
The parties agree that any attempt by Executive to delegate Executive’s duties
hereunder shall be null and void. This Agreement may be assigned by PAE to a
person or entity that is an affiliate or a successor in interest to
substantially all the business operations of PAE. Upon such assignment, the
rights and obligations of PAE hereunder shall become the rights and obligations
of such affiliate or successor person or entity. As used in this Agreement, the
term
image04.jpg [image04.jpg]12



--------------------------------------------------------------------------------



“PAE” shall mean PAE as hereinbefore defined in the recital to this Agreement
and any permitted assignee to which this Agreement is assigned.
SECTION 6.02 Successors. This Agreement shall be binding upon and shall inure to
the benefit of the successors and permitted assigns of PAE and the personal or
legal representatives, executors, administrators, successors, distributees,
devisees and legatees of Executive. Executive acknowledges and agrees that all
Executive’s covenants and obligations to PAE, as well as the rights of PAE under
this Agreement, shall run in favor of and will be enforceable by PAE, its
subsidiaries and its successors and permitted assigns.
SECTION 6.03 Entire Agreement This Agreement constitutes the entire agreement
and understanding of the parties and with respect to the transactions
contemplated hereby and subject matter hereof and supersedes and replaces any
and all prior agreements, understandings, statements, representations and
warranties, written or oral, express or implied and/or whenever and howsoever
made, directly or indirectly relating to the subject matter hereof.
Notwithstanding the above, Executive’s covenants set forth in Article V shall
operate independently of, and shall be in addition to, any similar covenants to
which Executive is subject pursuant to any other agreement with PAE or any of
PAE’s affiliates.
SECTION 6.04 Amendment: Except as provided in Section 6.14(d) hereof, this
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.
SECTION 6.05 Notice All documents, notices, requests, demands and other
communications that are required or permitted to be delivered or given under
this Agreement shall be in writing and shall be deemed to have been duly
delivered or given when received.

If to PAE:
PAE Incorporated
7799 Leesburg Pike, Suite 300 North
Falls Church, VA 22043
Attention: Whit Cobb
E-mail: whit.cobb@pae.com


If to Executive:
Patricia Munchel
41536 Hoddesdon Ct
Aldie, VA 20105
Telephone: (703) 819-2188
E-mail:  pmcmunchel@gmail.com

Each of the parties may change the address to which notices under this Agreement
shall be sent by providing written notice to the other in the manner specified
above.
SECTION 6.06 Governing Law and Jurisdiction. (a) This Agreement and any disputes
arising under or related hereto (whether for breach of contract, tortious
conduct or
image04.jpg [image04.jpg]13



--------------------------------------------------------------------------------



otherwise) shall be governed and construed in accordance with the laws of the
State of New York, without reference to its conflicts of law principles. Each
party irrevocably agrees that any legal action, suit or proceeding against them
arising out of or in connection with this Agreement or the transactions
contemplated by this Agreement or disputes relating hereto (whether for breach
of contract, tortuous conduct or otherwise) shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, or, if such
court does not have subject matter jurisdiction, the state courts of Virginia
located in Arlington County and hereby irrevocably accepts and submits to the
exclusive jurisdiction and venue of the aforesaid courts in personam, with
respect to any such action, suit or proceeding.
(b) Each party hereby waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect to any litigation directly
or indirectly arising out of, under or in connection with this Agreement. Each
party (i) certifies that no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section 6.06(b).
( c)  Each party in any dispute or legal action arising under this Agreement
shall be responsible for bearing its own expenses, attorneys’ fees and other
costs in such dispute or legal action.
SECTION 6.07 Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable in any jurisdiction, then such provision, covenant or
condition, as to such jurisdiction, shall be modified or restricted to the
extent necessary to make such provision valid, binding and enforceable, or, if
such provision cannot be modified or restricted, then such provision shall, as
to such jurisdiction, be deemed to be excised from this Agreement and any such
invalidity, illegality or unenforceability with respect to such provision shall
not invalidate or render unenforceable such provision in any other jurisdiction,
and the remainder of the provisions hereof shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.
SECTION 6.08 Survival. The rights and obligations of PAE and Executive under the
provisions of this Agreement, including Articles V and VI, shall survive and
remain binding and enforceable, notwithstanding any termination of Executive’s
employment with PAE, to the extent necessary to preserve the intended benefits
of such provisions.
SECTION 6.09 Cooperation. Executive shall provide Executive’s reasonable
cooperation to PAE in connection with any suit, action or proceeding (or any
appeal therefrom) that relates to events occurring during Executive’s employment
with PAE or any of its affiliates other than a suit between Executive, on the
one hand, and PAE, on the other hand, provided that PAE shall reimburse
Executive for expenses reasonably incurred in connection with such cooperation.
image04.jpg [image04.jpg]14



--------------------------------------------------------------------------------



SECTION 6.10 Executive Representation. Executive hereby represents to PAE that
the execution and delivery of this Agreement by Executive and PAE and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, or be prevented, interfered with or hindered
by, the terms of any employment agreement or other agreement or policy to which
Executive is a party or otherwise bound.
SECTION 6.11. No Waiver. The provisions of this Agreement may be waived only in
writing signed by the party or parties entitled to the benefit thereof. A waiver
or any breach or failure to enforce any provision of this Agreement shall not in
any way affect, limit or waive a party’s rights hereunder at any time to enforce
strict compliance thereafter with every provision of this Agreement.
SECTION 6.12. Set Off. PAE’s obligation to pay Executive the amounts provided
and to make the arrangements provided hereunder shall be subject to set off,
counterclaim or recoupment of amounts owed by Executive to PAE or its
affiliates, except as provided in Section 6.14.
SECTION 6.13. Withholding Taxes. PAE may withhold from any amounts payable under
this Agreement such Federal, state, local and foreign taxes as may be required
to be withheld pursuant to any applicable law or regulation.
SECTION 6.14. Section 409A. (a) It is intended that the provisions of this
Agreement comply with Section 409A (“Section 409A”) of the Code or an exemption
thereunder, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.
(b) Neither Executive nor any of his creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement or under any other plan, policy, arrangement or
agreement of or with PAE or any of its affiliates (this Agreement and such other
plans, policies, arrangements and agreements, the “Company Plans”) to any
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment. Except as permitted under Section 409A, any deferred
compensation (within the meaning of Section 409A) payable to Executive or for
Executive’s benefit under any Company Plan may not be reduced by, or offset
against, any amount owing by Executive to PAE or any of its affiliates.
(c) Severance benefits under this Agreement are intended to be exempt from
section 409A of the Code under the “short-term deferral” exception, to the
maximum extent applicable, and then under the “separation pay” exception, to the
maximum extent applicable. If, at the time of Executive’s separation from
service (within the meaning of Section 409A), (i) Executive shall be a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by PAE from time to time) and (ii) PAE shall make a good
faith determination that an amount payable under a Company Plan constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or
image04.jpg [image04.jpg]15



--------------------------------------------------------------------------------



penalties under Section 409A, then PAE (or its affiliate, as applicable) shall
not pay such amount on the otherwise scheduled payment date but shall instead
accumulate such amount and pay it on the first business day after such six-month
period.
(d) Notwithstanding any provision of this Agreement or any other Company Plan to
the contrary, in light of the uncertainty with respect to the proper application
of Section 409A, PAE reserves the right to make amendments to any Company Plan
as PAE deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, Executive is solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
Executive or for Executive’s account in connection with any Company Plan
(including any taxes and penalties under Section 409A), and neither PAE nor any
affiliate shall have any obligation to indemnify or otherwise hold Executive
harmless from any or all of such taxes or penalties.
(e) For purposes of Section 409A, each payment hereunder will be deemed to be a
separate payment as permitted under Treasury Regulation Section
1.409A-2(b)(2)(iii). Notwithstanding anything herein to the contrary, to the
extent required by Section 409A, Executive shall not be entitled to any payments
or benefits payable hereunder as a result of Executive’s termination of
employment with PAE unless such termination of employment qualifies as a
“separation from service” within the meaning of Section 409A (and any related
regulations or other pronouncements thereunder),
(f) Except as specifically permitted by Section 409A, any benefits and
reimbursements provided to Executive under this Agreement during any calendar
year shall not affect any benefits and reimbursements to be provided to
Executive under this Agreement in any other calendar year, and the right to such
benefits and reimbursements cannot be liquidated or exchanged for any other
benefit. Furthermore, reimbursement payments shall be made to Executive as soon
as practicable following the date that the applicable expense is incurred, but
in no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred.
SECTION 6.15. Section 280G. (a) In the event of a change in ownership or control
under Section 280G of the Code, if it shall be determined that any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would constitute an “excess parachute payment”
within the meaning of Section 280G of the Code, the aggregate present value of
the Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below) if and only if the Accounting Firm (described
below) determines that the reduction will provide Executive with a greater net
after-tax benefit than would no reduction. No reduction shall be made unless the
reduction would provide Executive with a greater net after-tax benefit. The
determinations under this Section shall be made as follows:
         (b) The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined
image04.jpg [image04.jpg]16



--------------------------------------------------------------------------------



in accordance with Section 280G(d)(4) of the Code. The term “Excise Tax” means
the excise tax imposed under Section 4999 of the Code, together with any
interest or penalties imposed with respect to such excise tax.
         (c) Payments under this Agreement shall be reduced on a
nondiscretionary basis in such a way as to minimize the reduction in the
economic value deliverable to Executive. Where more than one payment has the
same value for this purpose and they are payable at different times, they will
be reduced on a pro rata basis. Only amounts payable under this Agreement shall
be reduced pursuant to this Section.
         (d) All determinations to be made under this Section shall be made by
an independent certified public accounting firm selected by the Company and
agreed to by the Executive immediately prior to the change-in-ownership or
-control transaction (the “Accounting Firm”). The Accounting Firm shall provide
its determinations and any supporting calculations both to the Company and the
Executive within ten days of the transaction. Any such determination by the
Accounting Firm shall be binding upon the Company and Executive. All of the fees
and expenses of the Accounting Firm in performing the determinations referred to
in this Section shall be borne solely by the Company.
SECTION 6.16. Company Policies. This Agreement and the compensation payable
hereunder shall be subject to any applicable clawback or recoupment policies,
share trading policies, and other policies that may be implemented by the Board
of Directors of PAE from time to time with respect to officers of the Company.
SECTION 6.17. Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile of PDF), each of which shall be deemed to
be an original instrument and all of which together shall constitute a single
instrument. If any signature is delivered by facsimile transmission or by PDF,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf the signature is executed) with the same force and
effect as if such facsimile or PDF signature were an original thereof.
SECTION 6.18. Construction. (a) The headings in this Agreement are for
convenience only and shall not control or affect the meaning or construction of
any provision of this Agreement.
(b) As used in this Agreement, words such as “herein,” “hereinafter,” “hereby”
and “hereunder,” and the words of like import refer to this Agreement, unless
the context requires otherwise. The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.
(c) As used in Articles V and VI, the term “PAE” includes PAE and its
subsidiaries and affiliates and their predecessors, successors and assigns.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


image04.jpg [image04.jpg]17




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.
PAE INCORPORATED,


by /s/ Paul W. Cobb, Jr. 
Name: Paul W. Cobb, Jr.
Title: Executive Vice President, General Counsel and Secretary
PATRICIA M.C. MUNCHEL,
/s/ Patricia M.C. Munchel 






image24.jpg [image24.jpg]

